Lundberg Stratton, J.,
concurring in part and dissenting in part. While I concur in the portion of the majority’s opinion affirming defendant’s convictions, I dissent from the decision to uphold the sentence of death because I do not believe that defendant’s unsworn statement opened the door to all of the prejudicial information presented by the prosecution in rebuttal.
At the mitigation hearing, defendant made an unsworn statement. Defendant stated that he had a good grade school record and had perfect attendance until he was diagnosed with rheumatoid arthritis when he was twelve or thirteen years old. He told of several odd jobs that he held intermittently when he was able to work.
Defendant told the jury that eventually he met a single mother with one son, and the three moved in together. When defendant’s arthritis became so severe that he could no longer work, he stated, he stayed home and took care of his girlfriend’s son while she worked. He told the jury that he would clean the house, go for walks with her son and the dog, and spend time with the child, flying kites and doing other activities. Defendant and his girlfriend broke up for a period of time, and she became pregnant while they were apart. Ultimately, defendant and his girlfriend got back together, and he accepted her new baby and helped raise the baby as well. For a short time, defendant went back to work in order to help support both children. However, when it was discovered that the baby was deaf, defendant stated, he quit his job in order to take the baby to various therapy appointments. In general, defendant maintained his innocence of *241the murder. Defendant stated that although Danny Smith “caught some drug cases, you know, I didn’t catch no drug cases.”
Following defendant’s unsworn statement, his attorney approached the bench and stated that he was unsure how the court intended to proceed. Counsel stated that if the court felt that he had not opened the door for rebuttal by the prosecution, then that was all that counsel would present in mitigation. When the trial court stated that the prosecutor was entitled to some rebuttal, the prosecuting attorney said that he would rebut defendant’s portrayal of himself as a “caring individual who wanted to work, but could not, and cares for these kids.” He explained, “I think since he has chosen to put that trait into evidence, it is not a 404(B) or 404(A) problem as much as it is straight out rebuttal of an issue that he chose to put in effect and not in the case in chief.”
After the trial court ruled that defendant’s unsworn statement could be rebutted under Evid.R. 404(A)(1) and defense counsel knew that the prosecutor would be allowed to bring in evidence of other crimes, counsel decided to put the defendant back on the stand in an attempt to minimize the impact of the evidence by allowing defendant to deliver some of the information himself.
Defendant took the stand for a second time and revealed that although he had no prior criminal felony convictions as an adult, he had been charged with other felonies. Defendant then described that he had been charged with felonious assault in conjunction with a bar fight in 1994. Defendant explained the circumstances of the bar fight and his involvement. He maintained his innocence, stating that he was at a bar in Elyria with a group of people celebrating his sister’s friend’s birthday when five men in the bar attempted to pick a fight. He claimed that when the bar closed, he and his group left and were outside when he was jumped and assaulted by the men who had bothered him earlier inside the bar. He further opined that the only reason he had been charged was because of the current homicide case.
Defendant further revealed that he had been charged with drug abuse, possession of drug paraphernalia, and aggravated drug trafficking, and he explained the nature of his involvement. Further, defendant stated that he had been charged with menacing and arson. The menacing and arson charges resulted from an incident in which defendant was shooting pool at a bar in Cleveland with some friends. Defendant stated that he approached a young lady and offered to buy her a drink when her boyfriend grabbed him by the throat and choked him until he passed out. Defendant’s party was asked to leave, and defendant claims that they went to another bar, where he was again assaulted on the street. A police car pulled up, and the officers ran defendant’s name through the computer. They told defendant that someone had pressed charges against him that night for menacing and arson. Defendant explained that the man who *242had choked him earlier alleged that when he left the bar, he found his car on fire and accused defendant of setting the fire. Defendant maintained his innocence relating to both the menacing and the arson.
Before defendant left the stand, he asked the jurors not to consider these alleged crimes in their deliberations. He pleaded with them that these were only-charged crimes and that the state had not proven that he had committed them. He further reiterated his belief that the reason none of these charged crimes had been brought to trial was that the state had been using the charges as leverage, waiting to see if he would be convicted of the aggravated murder charges. At the conclusion of his remarks, defendant asked the jury to spare his life.
Following defendant’s statement, the defense called seven witnesses to testify about defendant’s childhood, medical problems, and relationships with the witnesses. Several of the defense witnesses also asked the jury to spare defendant’s life. In particular, defendant’s mother, father, sister, grandfather, former girlfriend, friend, and former employer testified. Throughout the testimony, the state was permitted to cross-examine the witnesses relentlessly regarding their knowledge or lack thereof regarding the felonious assault, arson, drug, and other charges.
After the extensive cross-examination, the state called seven witnesses in rebuttal. Dennis Cavanaugh, the head of the Lorain County Drug Task Force, testified at length regarding two alleged undercover sales of controlled drugs to the defendant in 1994. Charges related to these sales had been filed against the defendant but had not been brought to trial. Further, Scott Bohac, an informant, testified that he had purchased crack cocaine from defendant in 1994. Detective Scott Sargent testified that in 1994, he observed a crack pipe fall out of defendant’s pant leg when he was pulled over for a traffic stop.
Jeff Hicks testified at length about the bar incident that led to the felonious assault charges against defendant. When asked how he knew defendant, Hicks stated that defendant “is the one that took a baseball bat to my face.” Hicks testified that he had been hospitalized for three months with an infected jaw as a result of injuries sustained during the bar fight and that his medical bills totaled $20,000. Deanna Butler testified that she heard about the details of the alleged bar fight from a cousin of Jeff Hicks (which was pure hearsay that should not have been admitted), and that later that day she heard defendant bragging about kicking Hicks. Kenneth Roland testified that he was also injured in the 1994 incident in which defendant was alleged to have picked a fight at an Elyria bar. Roland testified that he was in the hospital for three days and sustained medical bills of $10,000. Amazingly, Roland was permitted to testify regarding this alleged incident even though he was unable to positively identify defendant as the man who struck him.
*243Finally, Detective Alan Leiby testified about investigating the murder. In particular, he testified about plea offers and witnesses. After defense counsel suggested in cross-examination that these charges without convictions were not relevant to the penalty phase and were highly prejudicial, the state on redirect asked Detective Leiby, “Were what he calls the other acts or the mere allegations even relevant until the Defendant took the stand and stated that he loves animals and he hates blood, he is a great guy and he likes kids?” The detective answered, “No.” But he admitted on cross-examination that the felonious assault, the drug possession, and the arson charges had nothing to do with the way defendant was alleged to have dealt with children and animals, since those charged crimes all involved adults.
Further, defendant himself did not state that he was a good guy, could not stand the sight of blood, or loved animals, the statements supposedly rebutted with evidence of other charges. These statements came from mitigation witnesses that the defense put on the stand only after the judge ruled that defendant had opened the door to evidence of other crimes and the defense was forced to present testimony regarding those pending charges.
The majority concludes that defendant opened the door to this rebuttal testimony and that the rebuttal testimony did not amount to the introduction of nonstatutory aggravating circumstances as proscribed in State v. Gumm (1995), 73 Ohio St.3d 413, 422, 653 N.E.2d 253, 263. Specifically, the majority agrees with the trial court’s assessment that this other-acts evidence regarding prior crimes of violence was admissible under Evid.R. 404(A)(1) because defendant brought out a character trait and, in the trial court’s opinion, the defendant had portrayed himself as a “great guy” even though defendant never used those words. I strongly disagree.
Evid.R. 404(A)(1) provides:
“(A) Evidence of a person’s character or a trait of his character is not admissible for the purpose of proving that he acted in conformity therewith on a particular occasion, subject to the following exceptions:
“(1) Character of accused. Evidence of a pertinent trait of his character offered by an accused, or by the prosecution to rebut the same is admissible
Because defendant initially stated that he had never had any drug charges, I agree that the defense opened the door to evidence relating to the drug charges. Further, the rebuttal testimony of Detective Leiby was admissible because it primarily covered the murder investigation itself. But I fail to see how the trial court could conclude that defendant had opened the door to the blatantly prejudicial evidence of the felonious assault and arson charges simply by portraying himself, in the court’s words, as “a great guy.”
*244I would find that the content of defendant’s unsworn statement did not warrant seven rebuttal witnesses testifying with virtually no limitation about crimes of which defendant has never been convicted and which defendant hotly contested. If portraying oneself as a good person can open the door to witness after witness and page after page of such speculative and damaging testimony, then I cannot imagine any case that would not open the door to such evidence. Under the standard used in this case, almost any positive comment a defendant could make about himself or herself would open the door to every possible or even speculative misdeed he or she ever committed or was even alleged to have committed.
The other-acts evidence relating to the felonious assault and arson charges amounted to nothing more than a blatant attempt to discredit a person who up until this point in his life was without a criminal record. In mitigation, defendant’s mother, father, grandfather, and sister all testified that they had good relationships with the defendant. Defendant worked until his arthritis prohibited him from doing so. Defendant had a relatively clean background before he was charged with aggravated murder. Moreover, the family vendetta involved the Smiths, not the defendant, and there was no evidence that the victim had ever snitched on defendant. Rather than being an instigator, defendant appeared to have been recruited for the crime. These are all mitigating factors.
Certainly I do not condone defendant’s actions in the underlying case. Obviously, he is still just as guilty of murder as Raymond Smith. Thus, he was properly convicted of aggravated murder in the guilt phase of the trial. However, in the mitigation phase of the trial, the jury weighs evidence relating to whether the defendant’s life is worth sparing or whether he deserves the death penalty. Therefore, every piece of evidence or testimony, either sympathetic or prejudicial, affects the jury.
Again, while not excusing the murder itself, the fact that defendant was not the leader in the murder could have an impact on the jury. In addition, defendant had a relatively uneventful history prior to the murder. These factors make the evidence of other criminal charges so prejudicial to this defendant. If defendant’s background prior to the murder had already seemed to mirror the challenged testimony, the effect would not have been as great. But, in this case, the prejudicial other-acts evidence may have influenced the jury to vote for the death penalty. I would find that these trials within the trial were so prejudicial that they probably affected the jury’s decision regarding the sentence and tipped the scale toward death.
None of the testimony rebutted defendant’s work history or his claim of inability to hold a job. The prosecution presented no evidence of a false workers’ compensation claim. No rebuttal witness testified that he was abusive to his girlfriend or her children or otherwise disputed his caring nature toward his *245girlfriend’s children or his assistance to her deaf child. Other than testimony relating to defendant’s drug charges, none of the testimony was rebuttal at all — it was all new “other acts” which were all only at a “charge” stage — none even reduced to a conviction so as to lend them reliability.
If this type of testimony is allowed, I fear the protections of the Constitution will be irreparably eroded. I respectfully dissent and would vacate the sentence of death and remand to the trial court for a new mitigation hearing that would exclude the testimony relating to the felonious assault and arson charges.
APPENDIX
Proposition of Law I: Appellant Jalowiec’s sixth, eight and fourteenth amendment rights as guaranteed by U.S. CONST, were violated by the admission at trial of a co-defendant’s confession inculpating the defendant.
Proposition of Law II: Appellant Jalowiec was denied his fifth, sixth, eighth and fourteenth amendment rights as guaranteed by the U.S. Constitution by the admission of statements of a co-conspirator which did not meet the requirements of 801(D)(2)(e) of the Ohio Rules of Evidence.
Proposition of Law III: U.S. CONST., amendments five, six, eight, and fourteen and Article I, Sections 10 and 16 of the OHIO CONST, require that a court grant a motion for judgment of acquittal when the evidence is insufficient to sustain a conviction.
Proposition of Law IV: Jurors viewing a defendant in shackles is a violation of the U.S. CONST., 14th amendments [sic] and Article I, Section 10 of the OHIO CONST.
Proposition of Law V: The ineffective assistance of counsel provided to Appellant violated his rights to a fair and impartial jury trial and sentence, as guaranteed by the fifth, sixth, eighth and fourteenth amendments to the U.S. CONST, and the OHIO CONST.
Proposition of Law VI: The 6th and 14th amend, to the U.S. CONST, and Sections 10 and 16 of the OHIO CONST, guarantee an accused a fair trial and an impartial jury. The improper exclusion for cause of potential jurors because of their views on the death penalty denied appellant Jalowiec these constitutional guarantees.
Proposition of Law VII: The death sentence in appellant Jalowiec’s case is unreliable and inappropriate under the 8th and 14th amend, to the U.S. CONST, and Sections 9, 10, and 16, Article I of the OHIO CONST, and R.C. 2929.05.
Proposition of Law VIII: The proportionality review that this court must conduct in the present capital case pursuant R.C. 2929.05 is fatally flawed and, *246therefore, the present death sentence must be vacated pursuant to the 5th, 8th, and 14th amend, to the U.S. CONST, and Sections 5 and 10, Article I of the OHIO CONST, and R.C. 2929.05.
Gregory White, Lorain County Prosecuting Attorney, and Jonathan E. Rosenbaum, Chief Counsel, Criminal Division, for appellee.
Patricia A. Millhoff and Nathan Ray, for appellant.
Proposition of Law IX: Improper penalty phase jury instructions violate an individuals [sic] rights as guaranteed by the U.S. CONST., amend. 5, 6, 8, and 14 and Ohio Const. Article I Section 10.
Proposition of Law X: Ohio’s death penalty law, OHIO REV. CODE 2903.01, 2929.02, 2929.021, 2929.022, 2929.023, 2929.04 and 2929.05 violate U.S. CONST, amend. V, VI, VIII, and XIV and Article I, Sections 1, 2, 5, 9, 10 and 16.
Proposition of Law XI: Appellant Jalowiec was denied his 6th, 8th, and 14th amendment rights as guaranteed by the U.S. CONST, and Sections 8 and 10, Article I of the OHIO CONST, to a fair trial, due process and a reliable determination of his guilt and sentence when gruesome, prejudicial and cumulative photographs were admitted into evidence even though their prejudicial effect outweighed their probative value.
Proposition of Law XII: To allow evidence of nonstatutory aggravating factors during the sentencing phase of appellant’s trial violated his rights guaranteed by the U.S. CONST, amend. 6, 8, and 14 and OHIO CONST. Article I, Section 10.
Proposition of Law XIII: The trial court’s jury instruction in the fact-finding phase denied petitioner his rights to be free from cruel and unusual punishment, to a fair trial, to the effective assistance of counsel, to a fair and impartial jury and the due process of law under the Fifth, Sixth, Eighth and Fourteenth Amend, to the U.S. CONST, and Article I, Section 10 of the OHIO CONST.